Citation Nr: 0031063	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hammertoes.

2.  Entitlement to a temporary total evaluation due to 
hospital treatment in excess of 21 days for a service-
connected condition, pursuant to 38 C.F.R. § 4.29 (2000).

3.  Entitlement to a temporary total evaluation for treatment 
for a service-connected condition requiring convalescence 
pursuant to 38 C.F.R. § 4.30 (2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1942 to February 
1947.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Salt 
Lake City, Utah.

In a memorandum dated in August 2000, the veteran, via his 
representative, waived initial RO consideration of 
additionally submitted evidence.  38 C.F.R. § 20.1304(c) 
(2000).  

The veteran's representative has set out that correspondence 
received from the veteran in July 2000 was a new claim for 
compensation for the loss of a toe as a result of VA surgery.  
Here, the Board also notes that medical statements of record 
and other statements submitted by the veteran suggest a claim 
for additional disability to the right foot and toes caused 
by the veteran's treatment at a VA facility in late 1998.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  38 U.S.C.A. § 
1151 provides that, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358, 3.800 
(2000).  Congress has amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (1997).  Such matter 
has been neither procedurally prepared nor certified for 
appellate review, and is accordingly referred to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 ( 1995); see also H.R. 4864, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096.

The issue of entitlement to an increased rating for bilateral 
hammertoes will be the subject of the remand portion of this 
decision.


FINDING OF FACT

The veteran's VA treatment and convalescence from October 
1998 to January 1999 was due to ulcers caused by diabetes, a 
nonservice-connected disability.


CONCLUSIONS OF LAW

1.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on a period of 
hospitalization and treatment for service-connected 
disability from October 1998 to January 1999 is not 
warranted.  38 C.F.R. § 4.29 (2000).

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence following hospitalization from October 1998 to 
January 1999 is not warranted.  38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision dated in February 1949, the RO 
established service connection for hammer toe deformities of 
the second, third, fourth and fifth digits of each foot, with 
weakness and flattening of the anterior arches, and assigned 
one 10 percent evaluation, effective January 7, 1949.

VA examination conducted in April 1962 revealed hammertoes of 
four of the digits of the left foot, but no hammertoes on the 
right; the veteran was post-operative surgical treatment of 
right claw foot.

At the time of VA evaluation in January 1964, the veteran's 
left foot hammertoes were characterized as severe.

The veteran underwent left foot hammertoe repair, for which 
the RO awarded a temporary total evaluation effective 
January 14, 1964 to March 31, 1964; thereafter the 10 percent 
evaluation for post-operative residuals of bilateral 
hammertoes resumed.  VA examination in July 1965 revealed 
bilateral well-healed foot scars, with mild callosities 
beneath the first and fifth toes of the left foot, and mild 
callosities on the dorsum of the fifth toe on the right foot 
and beneath the right first, second and fifth metatarsal 
heads.

In 1998, the veteran requested a temporary total evaluation 
based on hospitalization and convalescence.  He reported 
admission to a VA facility October 31, 1998, with right foot 
surgery on November 2, 1998, and claimed benefits based on 
such hospitalization and treatment.  He then requested an 
extension during a period of post-operative convalescence.

In an undated statement received in January 1999, B.R. DPM 
(Doctor of Podiatric Medicine), a VA podiatrist, reported 
that the veteran had acquired an infection in the right foot 
secondary to diabetes due to an open wound and underwent 
surgical debridements on October 31, 1998 and November 4, 
1998.

VA clinical records dated from October 1998 to January 1999 
are associated with the claims file, reflecting a diagnosis 
of right foot infection and cellulitis and noting the 
veteran's long history of foot ulcers.  Those records 
repeatedly reference a "diabetic foot ulcer."  

In a statement dated in May 1999, Dr. B.R. reported that 
"[i]t is very likely that the  plantar abscess on his right 
foot developed because of the retrograde pressure of his 
hammertoes.  It should be noted that this veteran is service 
connected for his hammertoes."

The veteran, in a statement received in May 1999, claimed 
nerve damage to his toes resulting from surgery.

In May 1999, the veteran presented for a VA examination.  The 
examiner reviewed the claims file and noted both that the 
veteran was service-connected for hammertoes and that he had 
a long history of type II diabetes.  The examiner reviewed 
the records of hospitalization in late 1998 and concluded 
that the cause of admission "was due to an infection-
cellulitis complicating a diabetic ulcers [sic] of the right 
foot and there is no relationship whatsoever to any hammertoe 
deformity."

In a statement dated in July 1999, R.O., DPM noted that the 
veteran had undergone a compartment syndrome compression 
surgery on his right foot and that during the procedure his 
flexor tendons became dysfunctional, developing extreme 
dorsiflexion and hammering of the digits one-through-five on 
the right foot, and subsequent development of ulcers.  Dr. 
R.O. also reported that the veteran had developed left foot 
problems resulting from compensation from the right foot 
deformity.

In a statement dated in May 2000, C.V.G., DPM reported that 
since the veteran's October and November 1998 surgeries he 
"continued to experience mechanical problems with his toes 
that affect his overall gait pattern."  Dr. C.V.G. indicated 
it was "possible that the intrinsic balance of tendons and 
muscles in the foot were adversely affected."  

Analysis

Initial Matters

Congress has recently enacted legislation impacting the 
adjudication of veterans' claims.  In Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), the Court held that where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  VA's 
General Counsel has interpreted Karnas to mean that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

In this case, the newly enacted legislation is more favorable 
to the veteran and is applied to his claims herein.  The 
veteran is not prejudiced by the Board's application of such 
legislation in that it is more favorable and in that all VA 
duties and obligations thereunder have been met, as explained 
below.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  Veterans 
Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  In this case, VA has 
obtained records pertinent to the period of hospitalization 
in question.  The veteran has also submitted private medical 
statements deemed pertinent to his claim.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000 (to be codified at 
38 U.S.C.A. § 5103A(d)).  VA has obtained such medical 
opinion pertinent to the temporary total rating issues herein 
below.

The Board further notes that the newly enacted legislation 
now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  As set out herein below, the preponderance of 
the evidence is against the veteran's claims.

Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

Temporary Total Ratings

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days, or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  Additionally, 
the temporary total rating may be continued for periods of 
one, two or three months in addition to the period allowed by 
38 C.F.R. § 4.29(a) if convalescence is required.

Under 38 C.F.R. § 4.30 a total disability rating will be 
assigned when it is established that treatment of a service-
connected disability resulted in (1) surgery necessitating at 
least one month of convalescence; (2) surgery with severe 
post-operative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.

The veteran argues that his VA hospitalization, with surgical 
treatment from October 1998 to January 1999, and the 
necessary convalescence are related to his service-connected 
hammertoes, his only service-connected disability.  He cites 
the fact that his right foot ulceration touches his second 
toe.  

The Board emphasizes that the original statement from Dr. 
B.R., the physician who treated the veteran during the period 
in question, indicates that the veteran's right foot 
ulceration/infection was due to diabetes, a nonservice-
connected disability.  Such statement is consistent with the 
contemporary records of hospitalization.  Only in a later 
statement did Dr. B.R. indicate that the abscess on the right 
foot developed by reason of hammertoes and notably emphasize 
that the veteran is service-connected for hammertoes.  Such 
conclusion is not supported by the VA clinical records of 
hospitalization or by any records of ongoing treatment in the 
claims file.  

Further, Dr. B.R.'s May 1999, is rebutted not only by his 
earlier statements and the contemporary record but by the 
opinion of the VA examiner in May 1999.  While Dr. B.R.'s are 
of expertise is in the area of podiatry, the VA examination 
was provided by a medical doctor in a general medical 
examination.  The medical doctor as someone qualified to 
conduct a general medical examination, had greater expertise 
to consider all of the potential causes of the veteran's 
hospitalization.  The medical doctor, after reviewing the 
entire medical record, including Dr. B.R.'s May 1999 
statement, concluded that hammertoes played no role in the 
veteran's hospitalization.  Given the medical doctor's 
expertise, his review of the medical record, and the 
contemporaneous medical records supporting his opinion; the 
Bord finds that the medical doctor's opinion is more 
probative than that of Dr. B.R.  

Again, VA clinical records are consistent in noting a long 
history of diabetic foot ulcers.  The Board also notes 
statements by other physicians in the claims file pertinent 
to foot disability resulting from the 1998 to 1999 
hospitalization and surgeries.  Such statements do not show 
that the veteran's hospitalization and convalescence was due 
to his service-connected disability; rather, they raise the 
question of whether benefits under 38 U.S.C.A. § 1151 are 
warranted.  That matter has been referred to the RO and will 
not be discussed further herein.

The Board thus finds the VA examination evidence and the 
records of VA hospitalization more probative than Dr. B.R.'s 
later statement relating the veteran's right foot ulcer to 
his hammertoes.  In short, the weight of the evidence is 
against a finding that the veteran's hospitalization was for 
treatment of a service-connected disability, or that a 
service connected disability required a period of 
hospitalization.

Insofar as the veteran's October 1998 to January 2000 
hospitalization and required convalescence are shown by the 
probative evidence to be related to non-service connected 
disability, benefits pursuant to 38 C.F.R. §§ 4.29, 4.30 are 
denied.


ORDER

A temporary total evaluation due to hospital treatment in 
excess of 21 days for a service-connected condition, pursuant 
to 38 C.F.R. § 4.29 is denied.

A temporary total evaluation for treatment for a service-
connected condition requiring convalescence pursuant to 
38 C.F.R. § 4.30 is denied.


REMAND

The May 1999 VA examination did not contain current findings 
referable to the severity of the veteran's hammertoes.  As 
noted above, the veteran's most recent examination in order 
to evaluate bilateral hammertoes took place in July 1965.  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In this case, he has alleged a worsening and 
podiatrists have reported a greater level of symptomatology 
than was evident on the last examination.
Accordingly, this case is remanded for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
a foot disability since July 1965.  The 
RO should then take all necessary steps 
to obtain legible copies of all records 
not already contained in the claims 
folder, to include any identified VA 
clinic or medical center.  The RO should 
also inform the veteran of any records it 
has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2))

2.  The veteran should then be afforded 
an appropriate examination to evaluate 
the severity of the service-connected 
bilateral hammertoes.  The examiner 
should review the claims folder prior to 
the examination.  The examiner is 
requested to specify all manifestations 
of the hammertoes, including the toes 
that are involved, and whether claw foot 
is present or not.

If a claw food is identified the examiner 
should specify whether it is manifested 
by all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle 
to right angle, shortened plantar fascia, 
and marked tenderness under the 
metatarsal heads; or whether it is 
manifested by marked contraction of the 
plantar fascia with a dropped forefoot, 
all toes hammer toes, very painful 
callosities, or marked varus deformity.

The examiner is also requested to 
determine whether the hammertoes are 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 12 -


- 13 -


